 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDReliable Manufacturing Corporation and Local 1031,International Brotherhood of Electrical Workers,AFL-CIO. Cases 13-CA-16979 and 13-RC-14527January 24, 1979DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy MEMBERS JENKINS, MURPHY. AND TRUESDALEOn September 21, 1978, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions ' and briefand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Reliable ManufacturingCorporation, Franklin Park, Illinois, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order.IT IS FURTHER ORDERED that the election held onNovember 11, 1978, in Case 13 RC-14527 be, and ithereby is, set aside, and that the Regional Directorfor Region 13 be, and he hereby is, directed to con-duct a new election pursuant to the following.[Direction of Second Election and Excelsior foot-note omitted from Publication.]'In the absence of exceptions, we adopt, pro forma, the AdministrativeLaw Judge's recommendations that the Union's election Objections 3. 8,and 9 be overruled, and his related finding that complaint allegations basedon statements made by Respondent in its "Flavorite News, Special Edition"be dismissed.2 Respondent has excepted to certain credibility findings made b theAdministrative Law Judge. It is the Board's established policy not to over-rule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951). We have carefull)examined the record and find no basis for reversing his findings.3In adopting the Administrative Law Judge's finding that Respondentviolated Sec. 8(aKl) by soliciting grievances, Member Jenkins does notadopt, en toto, the Administrative Law Judge's remarks concerning the legalprinciples applicable to such conduct. In this connection see Member Jen-kins' dissenting opinion in Uarco Incorporated, 216 NLRB (1974).240 NLRB No. 8DECISIONSTATEMEN T OF I HE CASETHOMAS R. WILKs. Administrative Law Judge: A hearingin this consolidated proceeding was held on March 30 and31, 1978, in Chicago, Illinois, based on a charge filedagainst Reliable Manufacturing Corporation, herein calledRespondent, on October 21, 1977,1 by Local 1031, Interna-tional Brotherhood of Electrical Workers, AFL-CIO,herein called the Union, and a complaint issued by theRegional Director on December 13, alleging that Respon-dent violated Section 8(a)(1) of the National Labor Rela-tions Act, as amended, by interrogating employees con-cerning union sympathies and desires; by solicitingemployees' grievances in order to discourage support of theUnion; by promising and granting benefits to an employeein order to discourage support of the Union; by solicitingan employee to campaign on behalf of Respondent againstthe Union; by promising to promote an employee to a su-pervisory position in order to discourage support of theUnion; by conducting a survey of employees concerningo[,'lions and grievances as to wages, hours, and workingconditions in order to discourage support of the Union;and by distributing to employees a written statement con-taining threats of loss of employment and/or income ifthey support the Union.Pursuant to a petition filed on September 13, and a Stip-ulation for Certification Upon Consent Election Agree-ment approved on September 28, an election by secret bal-lot was held in Case 13-RC-14527 on November I 1, underthe direction and supervision of the Regional Director forRegion 13 in the unit consisting of employees:Including all full time and regular part time employeesworking at the Employer's facility now located at 9201King Street, Franklin Park, Illinois 60131, and exclud-ing all office clerical employees, professional employ-ees, guards and supervisors as defined in the Act.The tally of ballots disclosed that, of 137 valid votes count-ed, 58 votes were cast for the Petitioner and 79 votes werecast against it. Ten challenged ballots were not determina-tive. On November 16, the Petitioner filed timely objec-tions to conduct affecting the results of election. On De-cember 15, the Regional Director issued a report onobjections, order consolidating cases and notice of hearing.That report approved of the Petitioner's withdrawal of Ob-jection 1, the portion of Objection 3 relating to the handbillconcerning rates of pay at ARI, and Objections 4 and 5.Because of the identity of issues in the remaining objec-tions and the unfair labor practices, the report ordered thetwo cases consolidated for hearing before an administra-tive law judge. On May 15 and 17, briefs were filed byRespondent and General Councel.On the entire record in this case, including my observa-tion of the witnesses, and after due consideration of thebriefs submitted, I make the following:All dates herein are 1977, unless otherwise indicated. RELIABLE MANUFACTURING CORPORATION91FINDINGS OF FACT 2I. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein,a corporation duly organized under and authorized to dobusiness by the laws of the State of Delaware. Respondentmaintains its office and principal place of business at 9201King Street, Franklin Park, Illinois, where it is now, and atall times material herein has been, engaged in the businessof manufacturing electrical appliances. During the calen-dar year or fiscal year preceding the complaint, a represen-tative period, Respondent, in the course and conduct of itsbusiness, shipped goods valued in excess of $50,000 fromits Franklin Park, Illinois, facility directly to points locatedoutside the State of Illinois. During the same representativeperiod, Respondent in the course and conduct of its busi-ness received goods valued in excess of $50,000 at itsFranklin Park, Illinois, facility directly from points locatedoutside the State of Illinois. Respondent is, and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III THE UNFAIR LABOR PRACTICESReliable Manufacturing Corporation was purchased byanother company, Libco, in early April. The former princi-pal stockholders, Charles Lee and Ervin Dusek, retainedtheir positions as president and vice president of the corpo-ration. Ronald K. Zuckerman, a director of and consultantto Libco, served as Libco's "representative" but in Augustsucceeded to the presidency of Respondent. Henry Dun-can (Sandy) Saunderson commenced his duties as manu-facturing manager in mid-June.Subsequent to the filing of the representation petition onSeptember II, Zuckerman engaged the services of Man-plan Consultants (herein called Manplan), a managementconsulting enterprise. Zuckerman and a representative ofManplan represented Respondent at the September 28conference with representatives of the Union and theBoard, which resulted in the election agreement. At thatconference, union agents were accompanied by four em-ployees: Aurora Bravo De Vasquez, Mercedes Larrea, So-ledad Fregosa, and Mario Romero. At that conference, anelection date of November II was designated.On October 5, Respondent conducted a survey of itsemployees. The survey was devised and conducted byJeanne Erdevig, a Manplan consultant, upon the authori-zation of Respondent. Erdevig's agency is admitted. Sheaddressed the employees in English or Spanish, where ap-2 The unopposed motions of General Counsel and Respondent to correctthe transcript are granted.propriate. She surveyed 118 employees, in 8 separategroups. in the lunch area, to which they were directed byRespondent. She testified, without contradiction, that sheadvised the employees that the survey was confidential,that their participation was voluntary, that their responsesshould be written on paper provided to them by her, thatonly she would read these responses, and that she wouldthereafter destroy the responses after preparing transla-tions. She testified that she also read to the employees aprinted covering instruction sheet, i.e., "Confidential Com-ments Sheet," which had been printed in English andSpanish and provided to each employee. Thereafter, Erde-vig prepared a synopsis of the survey summarizing the vari-ous unidentified employee responses and submitted it toZuckerman with whom she discussed the results a week to10 days later. She denied making any explicit references tothe Union, and she was not contradicted in this regard.Her report indicated that of 130 Spanish-speaking employ-ees 95 or 73 percent responded with comments and sugges-tions, and of 40 English-speaking employees 23 or 58 per-cent participated. She concluded that 69 percent of allemployees participated. Various complaints about workingconditions were expressed.The "Confidential Comments Sheet" pointed out thatRespondent had a new management and that "because ouremployees are mostly Spanish speaking that there are ques-tions concerning the new management," and ". ..this newmanagement wants to learn more about Reliable employ-ees." The employees were asked therein to "express yourviews, comments, and suggestions about any aspect of yourjob and the company." The employees were advisedtherein that participation was voluntary and confidentialand that their jobs "will in no way be affected." It was alsostated therein that, "We are sincerely interested in whatyou have to say, both good and bad, about your job here atReliable Manufacturing, Inc." It concluded: "Incidentally,this survey will not be used to change or improve wages orbenefits, but to clear up any misunderstandings and learnmore about you. This is the case because of the currentrepresentation election."A. Larrea-Saunderson ConversationMercedes Larrea testified that, the day after the surveyin which she participated, Saunderson summoned her fromher work station to his office where they engaged in a con-versation alone. Saunderson recalled that a conversationoccurred sometime in October, but did not deny its prox-imity to the survey. According to Larrea, Saundersonopened the conversation by asking her what she thought ofthe survey. Saunderson did not explicitly deny that heopened the conversation in this manner. Larrea testifiedthat she responded that the survey was a very good ideabecause of many non-English-speaking employees, andthen she told him that he had made a "big mistake" byignoring seniority with respect to the assignment of morework to less senior employees. According to her, Saunder-son apologized claiming that he had already initiated abetter recordkeeping system and pleaded for a "chance."She testified that she then told him that the reason employ-ees desire union representation is because the union will 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtain greater seniority rights. According to her, Saunder-son responded:Mercedes, I think you don't need a third party; if thepeople have problems with the company all you haveto do or all the people have to do is to come to theoffice and explain to me, and I know in the futurewhat I will do the best way for the people.According to Larrea, she responded that it was "too late,"that "the people are tired," "the people don't believe youand the people want the Union." According to Larrea,Saunderson offered to give her "pretty soon, a supervisor'splace." She testified that she immediately refused and saidthat she preferred to "keep my place." She went on to com-plain of "supervisors" Carmen and Carlo, their inability tospeak her language, their lack of education, and their inep-titude in the treatment of employees to which Saundersonresponded, "I am sorry, but in the future we will change."She then told him again that it was too late, but he con-cluded the conversation by showing her new products thatRespondent was to produce, which meant future progress.After a series of leading questions, Larrea testified thatSaunderson asked her opinion of the Union during thatmeeting. However, she had testified that it was she whofirst initiated the subject of the Union when she first ac-cused him of making a mistake, at which point she toldhim that "a lot of people like the Union," and he respond-ed that a third party was not needed. She explained thatafter she offered the reasons why employees desire unionrepresentation, i.e., enhancement of seniority rights, hethen asked about her own attitude toward the Union towhich she responded that the employees need a union. Lar-rea further testified on cross-examination that Saundersonmade no comments as to what impact a "supervisor'splace" would have upon her "still being in the Union."It is clear from her testimony and the testimony of Saun-derson that the "supervisor's place" and other supervisorypositions to which she referred are working leader posi-tions which do not possess any of the statutory indicia of asupervisor within the meaning of the Act. Furthermore,there is no evidence that such position entails greater mon-etary compensation, or any other palpably better conditionof employment.Saunderson testified that he initiated a conversation withLarrea because of the need for new line leader positionscaused by new product lines and the promotion of CarlosSeraro from line leader to quality control inspector, andSaunderson's recognition of her as a "leader" who is recog-nized by the employees and who is bright and bilingual. Oncross-examination, he admitted that he was also aware ofher presence at the Board conference. According to Saun-derson, he offered her the position of line leader which sherefused, claiming that she was interested in a union. Heattempted to point out to her that her support of the Unionwas of no matter because it was Respondent's position thatall of the line leaders would be within the unit and shecould "make sure they [employees] are treated properly." 3He further advised her to reconsider because she could do3Surely this is a tacit admission that the subject of mistreatment of em-ployees by supervisors had indeed been discussed in that conversation.a good job as a line leader and "I think it would be goodfor you." According to him, he asked her to think about itand after a few days she returned and again rejected thejob. Soledad Fregosa, who also accompanied the unionrepresentatives at the Board conference, was subsequentlyappointed a line leader.Saunderson denied stating to Larrea, "What do youwant a union for?" He made no other explicit denials. Assoon as the election results were known, Larrea voluntarilyterminated her position with Respondent. Although sheapparently was vigorously prounion in her sentiments, Idid not find her to be so biased as to render her testimonyunreliable. Moreover, she impressed me as being far morecertain of the details of the conversation that Saunderson,who, I note, failed to deny that the survey was discussed orthat the topics of the Union or employee complaints wereraised. I found that whatever confusion that resulted inLarrea's testimony resulted from the leading questions ofthe General Counsel, and that, left to her recollection, shewas fluent, detailed, and spontaneous. I conclude that thesubject of the survey was discussed as she testified, that thetopic of the Union was raised by her, not Saunderson, thatshe volunteered her opinion of other persons' support ofthe Union, and that Saunderson asked her about her ownopinion after she had set forth the general opinion of theemployees. I further conclude that although she was of-fered the position of line leader, that offer was not condi-tioned upon her disavowal of union membership or sup-port, nor was there any specific offer made to improve herwages or other conditions of employment.4B. Vasquez-Saunderson ConversationAurora Bravo De Vasquez not only accompanied unionrepresentatives to the Board conference, but she was anopen active supporter of the Union who solicited other em-ployees to execute union authorization cards. She partici-pated in the October 5 survey. Vasquez testified that, I or 2weeks after that survey, she was asked to go toSaunderson's office and engaged in a conversation withhim which was translated for them by employee Alicia Ali-cea. According to Vasquez' recollection of Alicea's transla-tion, Saunderson opened the conversation by stating thathe was aware that she favored the Union and that sheresponded affirmatively and offered the reason, i.e., whenshe had injured her leg in 1974, she lost her seniority rightsupon her return to work which resulted in a reduction inpaid vacation time and a reduction in wages; and thatSaunderson immediately characterized that treatment asunjust, whereupon he summoned payroll clerk PaulineMillich and requested to see "records."According to Vasquez, Saunderson asked Millich whyVasquez had been deprived of her seniority, and Millichexplained that it was because Vasquez was absent for morethan 6 months. At that point, Vasquez claimed that shedenied that her absence was of 6 months' duration and thatan inspection of records by Saunderson revealed it to beless than 6 months. Saunderson then engaged Millich in a4 1 do not, however, credit Saunderson's testimony that he affirmativelyassured Larrea that she could retain her union membership. RELIABLE MANUFACTURING CORPORATION93conversation and thereafter told Vasquez that he wouldrestore her seniority and her lost vacation time, as well asrestore her lost rate of pay by granting her a 25-cent raise.Next, according to Vasquez, Saunderson told her thatZuckerman wanted him to talk to her and inquire why shewanted a union; and that she responded that it was be-cause of her loss of seniority resulting from the leg injuryand unsatisfactory conditions in the factory. She testifiedthat Saunderson responded that a mistake had been madeand rectified and therefore there should be no reason forher to desire union representation. She then protested tohim that the employees were unhappy for a long time andcited examples of how newer employees were assignedwork while more senior employees were sent home early.To this Saunderson replied that such conduct had al-ready been corrected and would not occur again. But Vas-quez further cited the inconsiderate treatment of employ-ees by the "supervisors." Vasquez testified that Saundersonended the conversation by asking her if she were willing tomeet with Zuckerman and she agreed to do so.Alicea, who had voluntarily terminated her employmenton February 17, 1978, testified that sometime in early Oc-tober she acted as translator for Vasquez and Saunderson.Alicea's recollection varies from that of Vasquez. Accord-ing to Alicea, Saunderson started the conversation by ask-ing Vasquez what problem she was having with the Com-pany, and Vasquez explained her past loss of seniority, lossof vacation time, and reduction in pay, and, at that point,Saunderson asked her if that was the reason why she sup-ported the Union. Vasquez then explained that she hadcomplained to "management" many times to no avail andthat she thought a union would help everybody and citedfurther the disregard of seniority in the assignment ofwork, i.e., less senior employees were given longer work-days, and also cited the inept treatment of employees bysupervisors. Thereafter, Saunderson claimed that the sup-ervisors were undergoing training and that a mistake hadbeen made which would not occur again; i.e., assignmentof work. Thereafter, records were brought into the roomand Saunderson pronounced Vasquez' prior loss of senior-ity to be "ridiculous" and instructed Millich to take care ofthe problem.Saunderson testified that he did have a conversationwith Vasquez through the translating efforts of Alicea. Hetestified that the conversation was prompted by a writteninquiry from the Social Security Administration concern-ing Vasquez' records. The inquiry was received on Septem-ber 29. On an unspecified date, according to Saunderson,Millich brought the inquiry to his attention. Saundersontherefore telephoned the local social security office anddiscovered the nature of the problem; i.e., they had norecord of "Aurora Bravo De Vasquez." According to Saun-derson, he summoned Vasquez to his office and ascer-tained that she had in the past changed her name from"Aurora Arcos" under which name she was hired. Hethereafter advised her that he could communicate by letterto the social security administration, which he did on adate before October 7.Saunderson testified that because of the language barrierhe felt awkward, and in search of a "graceful way to endthe conversation." he asked: "Aurora why are you so madat Ron?" Saunderson testified that Zuckerman had madethe rounds in the plant "a couple of days prior to that" andnoticed Vasquez "glaring" at him, and he had asked Saun-derson to ascertain why she appeared to be hostile.5 AfterSaunderson, as he characterized it, "blurted out" the ques-tion, Vasquez purportedly explained at that point her lossof seniority, vacation time, and pay reduction, which fol-lowed her leg injury and that she was therefore angry notwith Zuckerman but with the "Company." Saundersonthen summoned Millich, asked her if she recalled the inci-dent and whether Vasquez' treatment comported with theoutstanding work rules extant at the time, and Millich saidit did not. He asked for a copy of the work rules and con-cluded that under those rules Vasquez should not have suf-fered a loss of seniority for extended sick leave. He theninstructed Millich to determine what Vasquez' proper paywould be if she had not lost her seniority and how muchvacation time she had lost for the current year. She wasalso instructed to see if there were any other employeessimilarly treated, but subsequently reported that there werenone.Saunderson was then examined as to what further tran-spired in his conversation with Vasquez, i.e., whether hesaid anything further to her. He was uncertain and hesitantin recalling the balance of the conversation but testifiedthat he was aware that the "union drive was going on atthat time," and therefore he said:You know, Aurora, I said, this is sort of illustrative ofthe fact that people can get together and discuss prob-lems. .... We do this all of the time. I have an opendoor policy. I want people to talk to me that person-ally to [sic] ... whether we do or don't have a unionthat is up to the individual people.... People canbring in a union and they can stand for it or no [sic];that is totally their business.... Whatever it is weare in business and to do this we have to work togeth-er; we all have to work hard and we have to be a team.... regardless of what happens we will continue todo this and we will continue to treat people fairly.... I believe we don't need a third party to comebetween us; ...I think we can do better by workingdirectly together, two of us at a time, but ...in anycase I am glad we were able to solve this problem foryou.According to Saunderson's uncertain testimony, at thatpoint Alicea and Vasquez left his office. Both Alicea andVasquez testified that the conversation in regard to the so-cial security problem was a separate and distinct encounterwhich occurred about I week prior to the leg injury discus-sion. Millich did not testify. Saunderson did not explicitlydeny that he had discussed with Vasquez her opinion as towhy she or other employees desired union representation.He did testify at one point, that Vasquez told him that shesupported the Union. He did not specify the date, place, orcontext of that conversation.I credit the testimony of Vasquez and Alicea to the effectZuckerman testified that he noticed Vasquez' diffident attitude in lateAugust or "ver early" September, and mentioned it to Saunderson andasked him to find out what her apparent problem was. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the social security issue was discussed on a separateoccasion. Zuckerman had specifically instructed Saunder-son to question Vasquez as to her hostile attitude. It isunlikely that Saunderson raised the topic as a "graceful"way of ending a conversation concerning social securityrecordkeeping. With respect to the substance of the conver-sation, I find Saunderson the least convincing. He was hes-itant and uncertain in demeanor as to what was said, andhis testimony does not clearly exclude the probability thatmore was discussed than what he recalled. As between Ali-cea and Vasquez, I found Alicea to be more credible. Shewas more certain and fluent in her testimony and was lesssusceptible to leading questions by counsel for the GeneralCounsel. Despite her past support of the Union, she didnot attempt to enhance her testimony in order to strength-en the General Counsel's case. She has no present interestin the proceedings, and despite a tendency to expand uponher testimony when no question was pending before her,she did not manifest a prounion bias. She was impressive indemeanor in both direct and cross-examination. 1, there-fore, credit her testimony that Saunderson initiated theconversation by asking Vasquez what her problem was andthat it was after Vasquez responded, that Saunderson thenasked if that was the reason she sought union representa-tion which led to a further discussion of employee com-plaints. I also credit Alicea's testimony that Saundersondid not assure Vasquez that she was free to choose or notchoose the Union.Within a few days, Vasquez' pay was increased by 25cents per hour to bring her up to the level she would havebeen had it not been for the loss of seniority. She receivedI additional week's vacation pay in order to compensateher for the loss of vacation time incurred during the incum-bency of the new owners. All her seniority rights were rein-stated.Saunderson testified without contradiction that he "in-herited" work rules which had been promulgated by theprior ownership, and which he adopted and utilized in van-ous other situations. At least on one occasion, he publiclyreferred to those rules, in a notice posted to employees inreference to the July 4 holiday. A small segment of Vas-quez' testimony seems to corroborate Saunderson on thispoint. Vasquez testified that when Millich entered the con-versation, there was some talk of whether Vasquez hadbeen absent for 6 months. Rule No. 6 refers to a 6-monthgrace period during which a voluntary terminated employ-ee retains reinstatement rights with full seniority. Rule No.7 provides:If an employee takes a sick leave of absence he willreturn with seniority and his automatic raises will alsobe figured minus time he was off work.There was no evidence submitted to rebut Saunderson asto the past existence of these work rules. However, therewas no evidence submitted that these rules, particularlyRule No. 7, were actually followed as a general practice.With respect to the office utilized by Saunderson, it is asmall room. Since Zuckerman maintains no office at theplant, Saunderson's office is the situs of the highest man-agement authority in the plant. However, it is frequentlyutilized to discuss various and routine production problemswith employees in order to escape the noise of the produc-tion area. It is subjected to visitation by office employees,production employees, and work leaders. Toolroom em-ployees use it as a passage way from the toolroom to thesupply room.C. First Zuckerman Conversation With VasquezWithin 3 days after her conversation with Saunderson,Vasquez was again called to Saunderson's office. Throughthe translating efforts ot Alicea, she engaged in a conversa-tion with Zuckerman. No one else was present.According to Alicea, Zuckerman asked Vasquez if shewere still angry with him. Vasquez answered, "No! Why doyou ask? ?" and Zuckerman explained that she gave the ap-pearance of being angry. Vasquez then explained that shewas not angry with him but that she was dissatisified withher treatment by the prior owners regarding her leg injuryand that it was Vasquez who at that point volunteered thatthat was the reason why she desired union representation.Zuckerman then argued that the intervention of a thirdparty, particularly the Union herein, was unnecessary. Vas-quez adamantly insisted that representation by the Unionwas indeed necessary because on so many past occasionsmanagement had not listened to employees' complaintsand that the Union would strengthen the employees' cause.Zuckerman again stated that a third party was not neces-sary to solve employees' problems. To that, Vasquez de-manded to know why Zuckerman was so concerned abouta union inasmuch as it was the employees who would havepaid for it with their dues. To that, Zuckerman pleaded tobe given a "chance" and that he was "new." Vasquez re-jected his pleas, claiming that it was difficult for her "tobelieve the spoken words, that words would be blown bythe breeze, by the wind, that there was no guarantee givento them." Zuckerman then assured Vasquez that she wasan employee highly regarded by him, much liked, andneeded and that "everybody working together would resultin progress for the company." Vasquez then protested theutilization of "uneducated" supervisors. Zuckerman re-sponded by asking her if she thought the Union could re-move supervisors. She asserted that the Union might ob-tain an improvement in the supervisory situation, butZuckerman retorted that such an assumption was false be-cause the "Company" appoints the supervisors; i.e., not theUnion.At one point in the conversation, Vasquez characterizedhis words as "very pretty" but difficult to believe, andZuckerman stated that "at that moment" he could "notpromise anything" but that she "should wait for the fu-ture." Alicea testified that at the conclusion of the talks,Zuckerman: "said to her [Vasquez] that if she would like totalk about their conversation with the other employees thatshe was free to do that."Despite an attempt by the General Counsel to lead thewitness, she adamantly insisted that Zuckerman did notinitiate the conversation by interrogating Vasquez concern-ing her union sympathies, but instead reasserted her fore-going testimony.Vasquez' testimony tracks that of Alicea. However, Vas-quez added that initially Zuckerman asked her why she RELIABLE MANUFACTURING CORPORATION95wanted a union, and at that point she responded that lesssenior employees had been assigned more work, to whichZuckerman responded that that was a mistake which hadbeen corrected and which would not reoccur and that itwas an insufficient reason to seek union representation.Then he stated that he should be given a "chance to showus that everything would change for the better." and thatthe Union would only result in the expense of dues incur-red by employees.According to Vasquez when she asked what guaranteewould be given to employees that his promises of changewould be fulfilled, he said to "trust" his word. When shecharacterized his words as such as could be blown "by thewind," he insisted that he was a man of his word and thathe "really wanted to fulfill it." He recited how the newowners had granted a wage increase that had only beenpromised by the prior owner. She insisted that the employ-ees were tired of listening to promises of the owners with-out results. He asked her how she felt about the promisesthat were fulfilled to her; i.e., restoration of seniority. Shesaid she felt good about it. She testified:...he asked me when I left there would I go aroundand talk to my fellow-workers about this conversationI had with him, and be sure, he said that I will bekeeping my word, and talk to your fellow workersabout what you talked to me here about....Zuckerman admitted conversing with Vasquez subse-quent to the Board conference, but denied that her partici-pation or attitude at the conference was the cause of theconversation. It was rather her diffident and cool de-meanor toward him in the plant that prompted him tospeak to her. According to Zuckerman, Vasquez explainedthat she had been unhappy over the past loss of senioritywhich she explained to him. He responded that at the mo-ment they were conversing the problem had already beencorrected, and that it was not "equitable" for her to judgehim by the conduct of prior owners. Zuckerman explainedthat he had already been apprised of the leg injury situa-tion and its correction and that he was still puzzled as toVasquez' continued hostile attitude. That is the reason hedesired to speak to her. He did not deny that there wasmore to the conversation than the reference to the past leginjury incident, and although he testified that it was hisimpression that Alicea was using more Spanish verbiagethan he thought necessary for the amount of English used,he did not deny the substance of the testimony of eitherAlicea or Vasquez, except for one point. Zuckerman wasexplicitly asked by his counsel whether he said anything toVasquez regarding employee communication. He testifiedin response:At the end of the conversation I told her that I hadhad an opportunity to meet and talk with her at somegreater length than the other employees and that shehad some better feel for the type of person I was andthat if she wanted to she could tell the other employ-ees.He also denied that he asked her at any point in the con-versation why she wanted a union.The foregoing testimony of Zuckerman suggests that amore substantial conversation transpired between Zucker-man and Vasquez than a mere quick inquiry as to the legincident complaint which had already been resolved. Asadmitted, Zuckerman wanted to know why Vasquez wasstill hostile inasmuch as her seniority complaint was re-solved. I conclude that there was much more to the conver-sation.For reasons noted above, I credit the testimony of Aliceathat it was Vasquez who volunteered to Zuckerman thereasons why she supported the Union. However, I alsocredit her testimony and that of Vasquez' that Zuckermanand Vasquez discussed the merits and demerits of unionrepresentation and employees' complaints, and that Zuck-erman promised that things would change for the betterand, therefore, a union was not necessary. Under any ver-sion, it is clear that Zuckerman suggested that Vasquezdiscuss the substance of their conversation with fellow em-ployees. Under such context, it matters little whether thephraseology was in the form of a request or in the form ofa dispensation of a nonexistent restraint.6D. Second Zuckerman-Vasquez ConversationApproximately 2-4 days prior to the election, Zucker-man approached each employee in the plant at the employ-ees' work stations, and, through the translating efforts ofErdevig, engaged in separate, sequential conversations.Vasquez testified that, through Erdevig, Zuckerman en-gaged her in a conversation about 10:30-11 a.m., at theplace where she was engaged in her assembly duties. Ac-cording to her, immediately after the initial greeting andafter Erdevig was introduced as the interpreter, Zuckermanasked, through Erdevig's translation, what Vasquez"thought about the Union." Vasquez then commenced tonarrate a conclusionary account of Zuckerman's conduct.She was redirected by counsel to testify as to "What wassaid?" She then testified that Zuckerman stated that hispurpose in talking to the employees was to "tell us of thethings that were going to change there"; that he believed aunion was not needed; that he wanted the employees "togive him an opportunity"; and that the Union was exagger-ating its ability to obtain wage increases. Vasquez testifiedthat she accused the Respondent of publishing falsehoodsabout the Union and that Zuckerman responded that he"had been told about these things." Vasquez countered bytelling him that whatever "they" had told him was not true.According to her, she then stated:Look, you insist that thingfs are going to change; lookhere, for example, George how he talked, how bad hetalked to us.Vasquez went on to remind Zuckerman of her recentcomplaint of George's language to her. She testified thatZuckerman responded:Aurora, you have to give me time. I am going to cor-rect all those things. Give me the chance and I will doall I can do to re-educate them.tI find that Alicea is the more reliable witness. I therefore credit herversion which comports, in essence, with that of Zuckerman on this pointThis is an apparent reference to George Johnson. plant supervisor--- 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDVasquez thereupon accused Zuckerman of telling false-hoods about the Union. The conversation ended with aprotestation of friendship by Zuckerman and an assuranceby Zuckerman that he would not retaliate against her forher support of the Union. This was done in response to hersuggestion that he might try to terminate her under thepretext of an economic layoff.Zuckerman testified that he spoke to Vasquez in "thesame manner" that he spoke to all of the employees, i.e., he"basically" asked if the employee was agreeable to talkingto him and then, merely asked whether the employeewished to raise any question about any matter raised bythe campaign literature of either side. If they did, he re-sponded to the question and urged them to be present atballoting time. He could not recall whether Vasquez raisedany questions, inasmuch on the day he spoke to her he alsospoke to 35 other employees. He testified that the onlyquestion he had asked any employee was whether they hadany questions and thus he did not ask whether they sup-ported the Union.I credit Zuckerman. As noted earlier in comparing thetestimony of Vasquez and Alicea, Vasquez tended to em-bellish her testimony somewhat. Furthermore, Vasquezhad already vigorously set forth her thoughts about theUnion, and the question does not fit in with any logicalsequence with the remainder of the conversation. Whendirected by counsel to testify only as to what was actuallysaid to her, she did not repeat that interrogation but rathertestified that Zuckerman announced that his purpose intalking to employees was to discuss "things that were goingto change there," etc. She made no reference to answeringan interrogation of her union support. However, Zucker-man did not deny the balance of that conversation andappeared most uncertain of his recollection of what elsewas stated. Accordingly, I credit the balance of Vasquez'testimony as to what was discussed between the two ofthem.8E. Conversation With JuanVasquez testified that, immediately after Zuckermanspoke to her, he and Erdevig approached an employeeidentified as "Juan," 8 feet away, and that she heard Zuck-erman ask Juan what he "thought about the Union." Shetestified that was all that she had heard of the conversationbetween Juan and Zuckerman. In her pretrial affidavit shetestified that she heard much more of the conversation. Sheexplained that what she narrated in the affidavit was basedon hearsay. "Juan" was not identified by a last name. Hedid not testify.Zuckerman denied interrogating any employee on thatoccasion as to the employee's thought about the Union.Based on my overall review of Vasquez' testimony, I con-clude that she had a tendency to characterize a conversa-tion as to her subjective perception of it, particularly withregard to interrogations of union support. I have no confi-dence that she actually did hear "Juan" being interrogatedrather than having acquired that conclusion upon some8 Erdevig, who testified as an adverse witness on other matters, was notcalled to testify as to this event.hearsay comments. Thus, despite the failure of Respondentto corroborate Zuckerman's testimony with Erdevig's testi-mony on this point, I do not credit Vasquez. In any event,such comment if made was admittedly only a small frag-ment of a large, unheard conversation.F. The "Fairy Tale"On November II1, Respondent distributed the seventhedition of its house organ, Flavorite News, Special Edition,to all the employees. It was prepared and written jointly byZuckerman and Saunderson. The initial sentence setsforth:The following fairy tale has two endings. You canchoose either one. We thought you might enjoy read-ing it.The "fairy tale," is composed of a chronicle of two sepa-rate Hispanic couples employed "long, long ago in a dis-tant galaxy far, far away," at separate employers both ofwhich are so described as to bear an identical image ofRespondent. At one employer, an attempted union organi-zational effort is rejected by the employees. Before it isrejected, the imaginary couple discuss the disadvantages ofunionization and decide to vote against it. The union lostand in that scenario the employer's business prospered, ex-panded, and the couple was promoted. However, in theother company the couple was favorably inclined towardthe union which thereafter was designated exclusive bar-gaining agent. Thereafter, the mythical employer was sub-jected to a lengthy strike, the striking employees sufferedfrom a loss of income while on strike, customers were lost,business decreased, profits dropped thus impacting profitsharing, and, ultimately after the strike, employees werelaid off. Those who were not laid off worked in an unhap-py environment.Analysis and Conclusions1. Soliciting of grievancesThe unprecedented solicitation of grievances during apreelection campaign by an employer raises an inferencethat the employer is implicitly promising to remedy thosegrievances and by such conduct the employer violates Sec-tion 8(a)(1) of the Act. Reliance Electric Company, 191NLRB 44 (1971), enfd. 457 F.2d 503 (6th Cir. 1972). It isnot, however, the mere solicitation of grievances that isitself coercive, but rather it is the express or implied prom-ise to remedy those grievances that constitutes the coercivenature of the conduct. An employer may rebut any impliedinference of a promise to remedy grievances and thus ne-gate any coercive tendency of his conduct. Uarco Incorpo-rated, 216 NLRB 1 (1974). The solicitation of grievancescan also be rendered coercive if it occurs in conjunctionwith interrogation or polling union sympathies. Uarco, su-pra.9The use of opinion surveys are not inherently coercive,9 The interrogation or polling factor does not constitute a conjunctiveelement necessary for a finding of coercion. The Uarco decision, supra, re-fers to that element in the disjunctive. RELIABLE MANUFACTURING CORPORATION97but they become so if they are accompanied by express orimplied promises of benefits that tend to interfere with em-ployees' organizational rights. The Miller Press, 197 NLRB574, 582 (1972).'0Clearly the taking of an opinion survey isitself a means of soliciting employee complaints aboutworking conditions, and should be judged under the gener-al criteria described above with regard to solicitation ofgrievances.Vague and ambiguous comments have been held by theBoard not to have constituted implicit promises of benefits.In Uarco, the Board considered an employer's promise to"work out these problems" and "do my best" as too ambig-uous, particularly in the context of a clear disclaimer that itcould not make any promises to take corrective action."In Associated Mills, Inc., 190 NLRB 113, 116 (1971), thefollowing speech was evaluated:I have heard people say that the company is fine ...but there might be one small irritation, that irritationis not enough to vote for a union. It [sic] there is anirritation let us straighten that irritation out .... Thecompany is willing and anxious to straighten all thingsout. Whatever they might be.On the line I have been told that we should have acloser communication. Of course, I agree. We areworking constantly to try to improve relations andcommunications with our employees.... We willwork the problem out. We can work the problem out.The Board adopted the finding that such employerspeech contained "promises to adjust any employee griev-ance and to improve communications between manage-ment and the employees," and thus was violative of theAct. 12In Minnesota (3M) de Puerto Rico, Inc., 214 NLRB 468,470 (1974), the Board adopted the finding that an employerviolated the Act by summoning a leading union activistinto the general manager's office: questioning him con-cerning his union leadership role and the employees' prob-lems; and, upon a recital of specific problems, promising to"see if they could solve the problems," and asking thatemployees should "try to hold the problems of the unionfor a while to see what [management] resolved." Unlawfulinterrogation and unlawful solicitation of grievances andimplied promises were found therein.An employer that had solicited employee grievances andadvised employees that corrective action had been effectu-ated prior to the onset of union activity, but that it wouldnot at that time take any action because of ongoing "pro-' See also WKRG-TV. Inc. 190 NLRB 174 (1971), wherein the Boardfound violative of the Act a job content survey in light of the context of theemRloyer's prior conduct.InAllied'Egrv Business Syslemrns, Inc., 169 NLRB 514. 517 (1968). it washeld that a prediction of a "bright future" did not constitute an impliedpromise of improved benefits.The Board further found that the employer's additional questioning oftwo individual employees "about their problems, how they felt about theCompany and their jobs. and whether they had any complaints or griev-ances," I week before the election, constituted an "unlawful probing intothe employees' reasons for supporting the union which tended to interferewith, restrain, and coerce them in the free exercise of their Section 7 rights.'tected activity," was held to have failed to effectively ne-gate promises implied. Rather it was found, in effect, thatsuch statement conveyed to employees an intention "tosatisfy more of the grievances when in the absence of unionactivity it was free to do so," particularly where the em-ployer had stressed the lack of any necessity for a union.Campbell Soup Company, 225 NLRB 222, 228 (1976).13Similarly, an employer's admonition, upon receipt of solic-ited grievances, that it thought employees "were asking fortoo much" did not constitute an effective rebuttal of aninference that employees' grievances would be corrected.Tendico, Inc., a subsidiary of Ripley Industries, Inc., and Rip-lev Industries, Inc., 232 NLRB 735, 744 (1977).The Board has held to be unambiguous promises of im-proved benefits an employer's statement to employees that"they should have given him a chance," and that "theyshould have come in and sat down and discussed it," andthat they "should see what raises and benefits I could giveyou without a union." Freedom Dodge, Inc., 236 NLRB1188 (1978).Finally, the Board has held that an employer is not privi-leged to solicit and remedy grievances during the course ofan organizational campaign on the grounds that it is a newoperation, inasmuch as such license would insulate all newoperations from union organizational efforts. Hadley Adhe-sive & Chemical Company, 202 NLRB 946 (1973).'In the facts of this case, we find that Respondent was, ifnot a new operation, in the process of having recently in-stalled a new ownership. There is no evidence that neitherthe prior owners nor the new owners had any establishedmethod of soliciting employee grievances prior to the filingof the petition. Although Zuckerman testified to a midsum-mer practice of touring the plant and greeting employees,the evidence indicates that his first actual attempt to solicitemployees' grievances occurred after the election agree-ment conference on September 28, which was attended byseveral employees. The work rules "inherited" by Saunder-son include no reference to any mechanism for the submis-sion of employee grievances nor their adjustment. Indeed,the credible testimony of Larrea and Vasquez indicatesthat employees were frustrated in their past complaints be-cause no one would listen. As Larrea explained to Saun-derson, it was a very good idea to institute a bilingualmechanism in order that Hispanics could effectively ex-press their complaints which they could not do in the pastbecause of the language barrier.The rapidity and timing of Respondent's desire to com-municate with its employees and solicit their problems isstark, despite the fact that Saunderson and Zuckermanwere relatively new on the job. The survey of October 5clearly was a solicitation of employee grievances which in13 See also Montgomery Ward & Co., Incorporated. 228 NLRB 750. 757(1977). where purported disclaimers were calculated to be treated as "dou-ble talk similar to a nod and wink" and not to be taken at face value: andRaley's, Inc.. 236 NLRB 971 (1978)., where the context of the employer'sconduct dissipated the effect of the "no promises" disclaimer.IX The Board took note of the fact that the employer's concern for em-ployees' working conditions did not anse until after the initial union meet-ing of employees. Member Kennedy in his dissent noted that the employer'splant involved therein was indeed new, but that it was its established prac-tice in its other plants to periodically canvass employees for suggested im-provements in working conditions. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDview of the context of this case, including the factors oftiming and other communications to individual employees,raised an inference that complaints would be corrected andworking conditions improved. I do not construe the con-cluding sentence of the "Confidential Comments Sheet" toconstitute an effective rebuttal of that inference. Rather, Ifind that it constitutes a clear message to employees thatthe pending representation petition is the only obstacle tothe use of the results of the survey to improve wages andbenefits. Plainly, it infers that, upon removal of that obsta-cle, Respondent will be unrestrained in its ability to im-prove wages and benefits. The survey, I conclude, mani-festly tended to interfere with employees' guaranteed rightsunder Section 7 of the Act and thus violated Section 8(a)(1)of the Act.Furthermore, Respondent enhanced the inference that itwould redress employee complaints and working condi-tions by its conversations with employees who were knownto it as leaders in the union organizational effort. Its com-munications, under such circumstances, cannot be viewedas isolated conduct. Clearly, it had the tendency to be pub-licized beyond the confines of Saunderson's office. Indeed.Zuckerman's suggestion to Vasquez indicates Respon-dent's anticipation and expectation that she would publi-cize the message he had conveyed to her. I conclude thatthe thrust of the conversations Saunderson and Zuckermanhad with Larrea and Vasquez shortly after the survey wasthat Respondent would now open its ears to employees'complaints, would rectify those complaints, and would im-prove working conditions and wages, if only it would begiven an opportunity to do so without the intervention ofan outside representative which would therefore be totallyunnecessary and burdensome. I do not find that Saunder-son and Zuckerman were merely making some vague andambiguous statements of a possible general improvement.Larrea, Vasquez, and the translator, Alicea, had withindays been subjected to a survey wherein employees' indi-vidualized complaints were solicited. Larrea, a recognizedemployee leader, was summoned to Saunderson's officeand questioned about her opinion of the survey. Surely thisconstituted an invitation to raise the subject of employees'complaints and she recognized it as such and proceeded tomake specific complaints, i.e., assignment of work to lesssenior employees and a more basic problem of a lack ofrespect for seniority, and the abusive treatment of employ-ees by supervisors. Saunderson promised that senioritywould be honored in the assignment of work and no future"mistakes" would be made in this regard. He further ex-plicitly promised that the supervisors' inept treatment ofemployees would be rectified. Indeed, his offer to her of aline leader's position was admittedly pointed out to her asa means for obtaining an improvement of her fellow em-ployees' treatment.With respect to Vasquez, she was possessed of a long-standing grievance dating back several years. However,only after she attended the election agreement conferencewas there any concern expressed about her hostile attitude.She was interrogated by Saunderson as to why she wasunhappy, and he admittedly rectified her complaint andpointed out to her how such corrective action was "illustra-tive" of how he can and will resolve employee complaints,and that, therefore, a union was unnecessary. Under suchcircumstances, I cannot conclude that he was innocentlycorrecting some prior mistake. He was under no obligationto correct an historic injustice that dated back several yearsand which had been perpetrated by prior owners and man-agers. To hold that he was privileged to do so would, ineffect, grant a license for every employer, upon being con-fronted with a union organizational drive, to ferret out pastbreaches of its own unilaterally promulgated work ruleswhich adversely affected employees and to redress thosegrievances in order to frustrate union organizational ef-forts.Respondent is quite correct in arguing that Respondentwas obligated to act as if there were no union on the sceneand to continue to adhere to its past policy.'5 However,Respondent herein was not merely continuing a course ofaction that it would have engaged in regardless of theUnion. Rather, it has engaged in conduct in consequenceof the filing of the representation petition. It commencedfor the first time to solicit grievances from employees, par-ticularly two union activists and leaders. The timing andmanner of Saunderson's remedial action toward Vasquezclearly was calculated to dissipate her desire for union rep-resentation. When Zuckerman failed to understand whyshe continued to exhibit hostility in her demeanor, despitethe corrective action of Saunderson, he personally con-fronted Vasquez in the highest situs of managerial authori-ty; i.e., Saunderson's office. He pressed her for a furtherexplanation for her apparent hostility. He was, in effect,soliciting further grievances. lie received specific com-plaints, and he responded by telling her that the Union wasunnecessary for improvements in conditions and that givena chance he would make improvements and, thus, gave his"word" as a guarantee. He further cited how the new own-ers had actually granted wage increases, that the prior own-ers had only promised, and, thus, implied that further wageincreases would be granted. Within 3 days of the election.Zuckerman again approached Vasquez, again promisedimprovements in working conditions, if he were only giventime and the absence of an unnecessary third party, i.e., theUnion; and he specifically promised to reeducate the sup-ervisors with respect to the treatment of employees.Based on the foregoing, I conclude that Respondent vio-lated Section 8(a)(l) of the Act by soliciting employeegrievances, and expressly and impliedly promising to re-dress those grievances and to grant its employees improvedwages and working conditions; by its conduct, on October5 in conducting an employee survey, and the conduct ofSaunderson and Zuckerman in their October conversationswith Larrea and Vasquez; and by Zuckerman's conduct inhis conversation with Vasquez in early November. I furtherconclude that Respondent violated Section 8(a)(l) of theAct by granting employee Vasquez a raise of 25 cents perhour. I week's vacation pay, and increased seniority rightsin early October.VorlkA Carolina Telephone (mpaornl, 234 NI.RB 1235 1978). RELIABLE MANUFACTURING CORPORATION992. The interrogation of Larrea and promise of promotionIn the conversation that Saunderson engaged in withLarrea in his office in early October, she proffered the rea-sons why the employees desired union representation. Atthat point, Saunderson questioned her as to her own viewson the Union.Larrea attended the election agreement conference onSeptember 28 and was apparently an open union support-er. There is Board precedent to the effect that not all inter-rogation of self-proclaimed union activists is per se coer-cive. Thus, an isolated remark made to a union activistregarding his open distribution of union literature has beenheld nonviolative. The William Carter Company, Inc., 225NLRB 550 (1976).'6Although I find that specific reference to the Union wasindeed first raised by Larrea, it was done so after Larreawas summoned to Saunderson's office and after he interro-gated her as to the October 5 survey. As noted earlier, Iconclude that, in effect, what Saunderson was attemptingto elicit from her was a discussion of employee complaints.He did not have to ask her explicitly why other employeesdesired the Union. She understood what he was asking andresponded with an exposition of their complaints. He thenproceeded to interrogate her about her own subjective atti-tude toward the Union and, thereafter, attempted to weanaway her support of the Union by implying promises ofbenefits. All this occurred in Saunderson's office while theywere alone. His office, although utilized for other purposes,was the situs of the highest managerial authority in theplant, and when they used it, they were secluded and unin-terrupted. He gave no assurances of nonreprisal when hecommenced his interrogation. Despite Larrea's known par-ticipation in the election conference, I cannot concludethat she willingly placed herself in such a posture that Re-spondent was free to subject her to a penetrating interroga-tion under such conditions. I find that Saunderson's inter-rogation of Larrea was therefore coercive and violative ofSection 8(a)(l) of the Act.The General Counsel argues that Saunderson's promiseto promote Larrea to a line leader position is also indepen-dently violative of the Act. Respondent argues that the lineleader's position is not a supervisory position and thatthere is no demonstrable benefit flowing from the position,and there was no offer of a benefit to induce her to refrainfrom supporting the Union. However, Saunderson's testi-mony reveals that he offered the job to her in the posturethat it would resolve one of the complaints she had aboutworking conditions; i.e., the treatment of employees. Thus,the offer was made clearly in the context of Respondent'sattempt to rectify her complaints and thereby dissipate herneed or desire for union representation.I conclude that the offer of a line leader's job to Larreawas to remedy her and other employees' grievances, de-spite the fact that it was not explicitly conditioned uponher disavowal of the Union. Whatever business justifica-tions Respondent may have had to fill the line leader posi-tion, the timing and manner of the presentation of the offer16 See also federal Paper Board Company, Inc 206 NLRB 681. 682 (1973)to Larrea tended to manifest to her that Respondent waswilling to improve working conditions and particularly thesituation of the Hispanics by improving the quality oftreatment they received from supervisors and line leaders,if only they would give Respondent a free hand; i.e., freefrom the encumbrance of union representation. I thereforeconclude that the offer of a line leader's position to Larreaconstituted an integral part of Respondent's promises toimprove working conditions and was, thus, violative of theAct.3. October interrogation of Vasquez by ZuckermanThe interrogation of Vasquez as to her personal reasonsfor supporting the Union arose in a context almost identi-cal to that of Saunderson's interrogation of Larrea. Shewas interrogated in the same office and a similar techniquewas applied. She was questioned as to what complaints shehad and, when she responded with her personal complaint,she was then asked if that were the reason she supportedthe Union. When she confirmed that that was part of thereason, her complaint was adjusted and promises weremade with respect to the other general complaints. Accord-ingly, I also conclude that by Saunderson's interrogation ofVasquez in early October, Respondent violated Section8(a)(1) of the Act.4. Solicitation to campaign on behalf of RespondentThe complaint alleges, and the General Counsel argues,that Respondent, by its agent Zuckerman, violated Section8(a)(1) of the Act by soliciting Vasquez to campaign on itsbehalf. This contention rests upon Zuckerman's closing re-marks to Vasquez during the October encounter. I haveconcluded that Zuckerman suggested that Vasquez publi-cize to other employees his conversation, wherein he madeunlawful promises of benefit. Under the circumstancesherein, and given the nature of the entire conversation, Iconclude that the suggestion of the chief executive officerof Respondent was tantamount to a request by Respon-dent that Vasquez aid Respondent in its campaign by con-veying the message of promised benefits if Respondentwere given the chance to be unencumbered with a union. Ifind that such conduct violated Section 8(a)(1) of the Act.Baker Manufacturing Co., Inc., 218 NLRB 1295, 1297(1975).5. November interrogations by ZuckermanIn light of the factual findings above, I conclude thatZuckerman did not engage in coercive interrogations ofemployees in the 4-day period preceding the election.6. ThreatsThe complaint alleges and the General Counsel arguesthat the Flavorite News, Special Edition, previously de-scribed contains threats of loss of employment and/or lossof income if employees should vote for union representa-tion.Contrary to Respondent, I do not find the depiction of 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersons and employers therein to be fictional or mere ab-stract representations. The resemblance to Respondent andits employees is too strong. I conclude that the documentwas in effect a message to employees which speculatedwhat might occur if they select the Union as their represen-tative. That is to say, the use of a pseudo-fictional formatdoes not render this propaganda mechanism to be merelyan account of a nonevent, but it does posture the events ina conditional frame of reference. Therefore, at most, Re-spondent asserted therein that the Union might make "de-mands" which are so economically disadvantageous as toresult in a situation where Respondent would "accept astrike." The strike depicted therein lasted 4 months. Em-ployees were depicted as being disqualified for unemploy-ment compensation,'7and therefore deprived of incomewith resultant hardships. Additionally, because of thestrike, i.e., lack of production, some customers were lostand, in consequence, profits were reduced, thus impactingthe profit sharing plan and causing layoffs. Those that con-tinued to work were not friendly and argued over the causeof these adverse conditions. One of the fictional employeesbecame so unhappy that she missed work extensively andwas discharged. Each of these events is contingent upon apreceding event.The Supreme Court has stated in N.L.R.B. v. GisselPacking Co., Inc., et al. 395 U.S. 575, 618 619 (1969):Thus, an employer is free to communicate to his em-ployees any of his general views about ... a particu-lar union, so long as the communications do not con-tain a "threat of reprisal or force or promise ofbenefit." He may even make a prediction as to theprecise effect he believes unionization will have on hiscompany. In such a case, however, the prediction mustbe carefully phrased on the basis of objective fact toconvey an employer's belief as to demonstrably prob-able consequences beyond his control or to convey amanagement decision already arrived at to close theplant in case of unionization. See Textile Workers v.Darlington Mfg. Co., 380 U.S. 263, 274, n. 20 (1965). Ifthere is any implication that an employer may or maynot take action solely on his initiative for reasons un-related to economic necessities and known only tohim, the statement is no longer a reasonable pre-diction based on available facts but a threat of retalia-tion based on misrepresentation and coercion, and assuch without the protection of the First Amendment.We therefore agree with the court below that "[c]on-veyance of the employer's belief, even though sincere,that unionization will or may result in the closing ofthe plant is not a statement of fact unless, which ismost improbable, the eventuality of closing is capableof proof." 397 F.2d 157, 160. As stated elsewhere, anemployer is free only to tell "what he reasonably be-lieves will be the likely economic consequences ofunionization that are outside his control," and not"threats of economic reprisal to be taken solely on hisown volition." N.L.R.B. v. River Togs, Inc., 382 F.2d198, 202 (2d Cir. 1967).1 There is no evidence that such assertion is false.Respondent herein alluded to obvious probable conse-quences of a long-term strike. Nowhere did Respondentsuggest that it would bargain in bad faith, nor did it suggestthat a strike was inevitable, nor did it imply that a strikewas the only way a union could achieve reasonable con-tract demands. What it did suggest is that it might be put ina position to accept a strike in the eventuality that unrea-sonable demands were made. I therefore conclude that thereference to a strike and its consequences was a predictionof consequences not within Respondent's control, not athreat of reprisal to be taken at its own volition. Accord-ingly, I conclude that such reference did not interfere withthe employees' free choice in the election. J. R. Wood, Inc.,228 NLRB 593 (1977). Consequently, I do not find it to beviolative of the Act.IV. THE OBJECTIONSObjection 2This alleges that:Between September 28, 1977 and November 11, 1977,[the Respondent] summoned all or most of the eligiblevoters individually and in small groups during work-ing hours and subjected them to antiunion propa-ganda, thereby creating in the minds of the persons sosummoned and assembled outright fear and uneasi-ness tinged with fear as to the consequences of union-ism.Although there is no evidence that Respondent engaged inany coercive conversations with groups of employees, as Ihave found above, it did coercively interrogate two of itsemployees concerning their union sympathies. Accord-ingly, I find that the objection is meritorious, in part, and Irecommend that it be sustained in this regard.Objection 3I have concluded above that the Flavorite News, SpecialEdition, did not constitute a threat of economic loss. As tothe allegation in the objection that it also contained "mis-leading and false statements," no evidence was adduced. Inany event, the Board has recently ruled that it will no long-er inquire into the truth or falsity of the parties' campaignstatements. Accordingly, I recommend that this objectionbe dismissed. Shopping Kart Food Market, Inc., 228 NLRB1311 (1977).Objections 6 and 7Inasmuch as I have found that Respondent unlawfullypromised its employees benefits in order to induce them tovote against the Union and did, with respect to Vasquez,granted her a raise, a paid vacation of 1 week, and restoredseniority privileges to her for the purpose of unlawfullyinterfering with her free choice of union representation, Itherefore conclude that Objections 6 and 7 are meritoriousand recommend that they be sustained. RELIABLE MANUFACTURING CORPORATION101Objection 8-Threat of reprisalThe only threat of reprisal litigated is that allegedly con-tained in the Flavorite News, Special Edition. In view ofmy conclusion in regard to that issue, I find this objectionwithout merit and I recommend its dismissal.Objection 9This objection is merely a conclusionary allegation thatRespondent "otherwise engaged in unlawful acts and im-proper conduct which effected the election results." Nei-ther the Charging Party nor the General Counsel allegedany conduct not specifically alleged in the objections or inthe complaint. Therefore, this objection was dismissed atthe hearing as insufficiently specific.CONCLUSIONS OF LAW1. Respondent is engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. Respondent has interfered with, restrained, andcoerced employees in the exercise of their rights under Sec-tion 7 of the Act, in violation of Section 8(aXI) of the Act.4. Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.5. By engaging in the aforesaid unlawful conduct, theEmployer interfered with the free choice of employees inthe election.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I recommend that it be required to ceaseand desist therefrom, and from any like or related conduct,and to post appropriate notices. It is further recommendedthat the election which was held on November II, 1977, beset aside and that Case 13-RC-14527 be remanded to theRegional Director for Region 13 for the purpose of con-ducting a new election at such time that he deems that suchcircumstances permit a free choice of bargaining represen-tative.On the foregoing findings of fact, conclusions of law,and the entire record herein, and pursuant to Section 10(c)of the Act, I hereby recommend the following:ORDER The Respondent, Reliable Manufacturing Corporation,Franklin Park, Illinois, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Coercively interrogating its employees concerningtheir union sympathies and desires.(b) Soliciting its employees' grievances or complaintsand in connection therewith, correcting or promising tocorrect their grievances and complaints or promising otherbenefits or inducing its employees to convey to other em-ployees its promises to correct grievances and complaintsor other promises of benefits in order to interfere with itsemployees' free choice to be represented by Local 1031,International Brotherhood of Electrical Workers, AFL-CIO, or any other labor organization.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its Franklin Park, Illinois, place of business,the attached notice marked "Appendix." Copies of saidnotice, in English and in Spanish, on forms provided by theRegional Director for Region 13, after being duly signedby its authorized representative, shall be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 13, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed in all other respects.:1 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations. be adopted by the Board and becomeits findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.19 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our employeesconcerning their union sympathies and desires.WE WILL NOT solicit our employees' grievances orcomplaints and in connection therewith, correct orpromise to correct their grievances or complaints orpromise other benefits, nor induce our employees toconvey to other employees our promise to correct theirgrievances or complaints or other promises of benefitin order to interfere with our employees' free choice tobe represented by Local 1031, International Brother-hood of Electrical Workers, AFL-CIO, or any otherlabor organization.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed them by Section 7 of the Act.RELIABLE MANUFACTURING CORPORATION